         Case 3:19-cv-00078-KAD Document 50 Filed 06/22/20 Page 1 of 7



                            UNITED STATES DISTRICT COURT
                              DISTRICT OF CONNECTICUT

 MANUEL JIMENEZ,                                 )   3:19-CV-00078 (KAD)
 individually and on behalf of all other         )
 similarly situated individuals,                 )
         Plaintiffs,                             )
                                                 )
        v.                                       )
                                                 )
 M & L CLEANING, INC. and JOHN                   )
 MELIA,                                          )
       Defendants.                               )   JUNE 22, 2020

                    MEMORANDUM OF DECISION
  RE: MOTION FOR CONDITIONAL CERTIFICATION OF COLLECTIVE ACTION

Kari A. Dooley, United States District Judge

       This action involves alleged violations of state and federal wage laws by defendants M&L

Cleaning, Inc. (“M&L Cleaning”) and John Melia (“Melia”) (collectively, the “Defendants”). The

Plaintiff, Manual Jimenez, (the “Plaintiff” or “Jimenez”) asserts claims pursuant to the Fair Labor

Standards Act, 29 U.S.C. § 201, et seq., (“FLSA”) and the Connecticut Minimum Wage Act, Conn.

Gen. Stat. § 31-58, et seq. and Conn. Gen. Stat. § 31-72, (“CMWA”). Pending before the Court is

the Plaintiff’s motion for conditional certification of the FLSA collective action pursuant to

Section 16(b) of the FLSA, codified at 29 U.S.C. § 216(b). (ECF No. 25.) For the reasons set

forth below, the motion is GRANTED.

Background

       Melia owns, operates, and manages M&L Cleaning.                 M&L Cleaning employs

approximately twenty-two cleaners at any given time. Jimenez worked as a cleaner for M&L

Cleaning between March of 2016 and October 13, 2018.

       Jimenez alleges that during his employment he and other cleaners were required to work

in excess of forty hours per week without receiving overtime compensation as required by the
           Case 3:19-cv-00078-KAD Document 50 Filed 06/22/20 Page 2 of 7



FLSA and CMWA. Jimenez asserts that his “official” work-schedule was weekdays from 9:00

a.m. to 5:00 p.m., but that was not the schedule he worked in reality. Jimenez states that M&L

Cleaning required cleaners to arrive at its headquarters at approximately 7:40 a.m. each day. Upon

arrival, the cleaners prepared the company vans that they drove to their respective work sites,

checking to confirm that they had all the necessary products and tools for the day. After preparing

the vans for the day’s work, the cleaners would leave M&L Cleaning’s headquarters at around

8:30 a.m. in order to arrive at the worksite by 9:00 a.m. The cleaners were given a lunch break

every day from 12:00 p.m. to 12:30 p.m. The cleaners would return to M&L Cleaning’s

headquarters by 4:55 p.m., at which point they would drop off the vans and go home for the day,

leaving M&L Cleaning’s headquarters by 5:00 p.m. Except that, on Fridays, the cleaners were

required to stay for an extra half hour, until 5:30 p.m., to clean the vans in preparation for the

following week. Jimenez complains that he was never compensated for any time worked before

9:00 a.m. or after 5:00 p.m. Instead, he received only his flat weekly salary of $550 per week,

which he was never told included overtime compensation.

         The Plaintiff initiated this putative class action on January 15, 2019. The complaint asserts

claims for violation of the overtime provisions of the FLSA and the CMWA. The complaint also

asserts a putative collective action under the FLSA and putative class action under CMWA. On

September 9, 2019, the Plaintiff filed the instant motion for conditional certification of the FLSA

collective action.1


           1
             Subsequent to the filing of the motion for conditional class certification, a default entered against the
Defendants, who had initially appeared and defended against this matter and the instant motion. (ECF No. 46.) The
entry of the default has no impact on the motion presently before the Court. The default does not render the motion
moot. See Acticon AG v. China N. E. Petroleum Holdings Ltd., 687 Fed. Appx. 10, 12 (2d Cir. 2017) (summary order)
(holding that motion for class certification pursuant to Rule 23 was not rendered moot by entry of default). Nor does
it result in automatic certification of the collective action. See Davis v. Hutchins, 321 F.3d 641, 648–49 (7th Cir.
2003) (holding that entry of default does not result in automatic class certification because, while the allegations in
the complaint are deemed to be admitted, the court has an independent duty to determine whether the requirements of



                                                          2
            Case 3:19-cv-00078-KAD Document 50 Filed 06/22/20 Page 3 of 7



Conditional Class Certification

         Congress enacted the FLSA to “protect workers and ensure that they are not subjected to

working conditions ‘detrimental to the maintenance of the minimum standard of living necessary

for health, efficiency, and general well-being.’” Shahriar v. Smith & Wollensky Rest. Grp., Inc.,

659 F.3d 234, 243 (2d Cir. 2011) (quoting 29 U.S.C. § 202(a)). In furtherance of this goal, the

FLSA imposes numerous “wage and hour” requirements, including an overtime provision that

requires employers to pay non-exempt employees time-and-a-half for each hour worked in excess

of forty hours per week. 29 U.S.C. § 207(a)(1).2 If an employer violates the FLSA’s wage

provisions, then the employer is liable for any unpaid compensation. 29 U.S.C. § 216(b).

         As relevant to the instant motion, Section 16(b) of the FLSA permits employees to bring

suit on behalf of themselves and “other employees similarly situated.” 29 U.S.C. § 216(b). “The

unique FLSA collective differs from a Rule 23 class because plaintiffs become members of the

collective only after they affirmatively consent to join it.” Glatt v. Fox Searchlight Pictures, Inc.,

811 F.3d 528, 540 (2d Cir. 2016); see also 29 U.S.C. § 216(b) (“No employee shall be a party

plaintiff to any such action unless he gives his consent in writing to become such a party and such

consent is filed in the court in which such action is brought.”). “As a result, unlike a Rule 23 class,

a conditionally certified FLSA collective does not acquire an independent legal status.” Glatt, 811

F.3d at 540.

         In Myers v. Hertz Corp., 624 F.3d 537 (2d Cir. 2010), the Second Circuit Court of Appeals

endorsed a two-step process for certifying collective actions under the FLSA. “At step one, the


Rule 23(a) are met regardless of the defendant’s admissions); Hoxworth v. Blinder, Robinson & Co., 980 F.2d 912,
922–23 (3d Cir. 1992) (rejecting argument that defendants were foreclosed from challenging the certification of the
class because of their default because “a challenge to class certification is not the type of potential defense to the
merits which the party loses through its default”). Further, as discussed later in this decision, the Plaintiff’s burden at
this stage is modest and the evidence is construed in his favor, regardless of the default. See generally Gui Zhen Zhu
v. Matsu Corp, 424 F. Supp. 3d 253, 263–64 (D. Conn. 2020).
          2
            There is no claim that the Plaintiff is an “exempt” employee under the FLSA.


                                                            3
          Case 3:19-cv-00078-KAD Document 50 Filed 06/22/20 Page 4 of 7



district court permits a notice to be sent to potential opt-in plaintiffs if the named plaintiffs make

a modest factual showing that they and others together were victims of a common policy or plan

that violated the law.” Glatt, 811 F.3d at 540 (citing Myers, 624 F.2d at 555). “The ‘modest

factual showing’ cannot be satisfied simply by unsupported assertions, but it should remain a low

standard of proof because the purpose of this first stage is merely to determine whether ‘similarly

situated’ plaintiffs do in fact exist.” Myers, 624 F.3d at 555 (internal citations omitted; internal

quotation marks omitted). “At step two, with the benefit of additional factual development, the

district court determines whether the collective action may go forward by determining whether the

opt-in plaintiffs are in fact similarly situated to the named plaintiffs.” Glatt, 811 F.3d at 540 (citing

Myers, 624 F.2d at 555). “The action may be ‘de-certified’ if the record reveals that they are not,

and the opt-in plaintiffs’ claims may be dismissed without prejudice.” Myers, 624 F.3d at 555.

        The instant decision concerns only step one of the Myers analysis. “At this stage, ‘the

evidentiary standard is lenient.’ . . .” Rodriguez v. Almighty Cleaning, Inc., 784 F. Supp. 2d 114,

130 (E.D.N.Y. 2011) (quoting Rubery v. Buth–Na–Bodhaige, Inc., 569 F. Supp. 2d 334, 336

(W.D.N.Y. 2008)).       “Courts have repeatedly stated that [the FLSA’s] ‘similarly situated’

requirement is ‘considerably less stringent’ than the requirements for class certification under Rule

23. . . . Courts do not require proof of an actual FLSA violation, but rather that a ‘factual nexus’

exists between the plaintiff’s situation and the situation of other potential plaintiffs.” Rodriguez,

784 F. Supp. 2d at 130 (internal citations omitted; internal quotation marks omitted). “Generally,

courts will conditionally certify a collective action and authorize dissemination of notice upon a

‘simple showing’ that other employees may also have been subjected to the allegedly improper

employment policy. This ‘simple showing’ requirement can be met by evidence that other

employees had similar job requirements and pay provisions.” Lassen v. Hoyt Livery Inc., No. 13-




                                                   4
          Case 3:19-cv-00078-KAD Document 50 Filed 06/22/20 Page 5 of 7



cv-01529 (JAM), 2014 WL 4638860, at *4 (D. Conn. Sept. 17, 2014) (alterations omitted; internal

citations omitted; internal quotation marks omitted).

        “[I]n determining whether the plaintiffs’ made the required showing, the court may not

weigh the merits of the underlying claims by resolving factual disputes, deciding substantive issues

or making credibility determinations.” Gui Zhen Zhu v. Matsu Corp, 424 F. Supp. 3d 253, 263

(2020) (citations omitted; internal quotation marks omitted). “[A] collective action should be

certified as long as the plaintiffs’ allegations ‘are sufficient on their face’ to support certification—

even if such allegations conflict with the account asserted by the defendants.” Id. at 264.

Consequently, the court’s determination at step one “is typically based on the pleadings, affidavits

and declarations submitted by the plaintiffs.” Rodriguez, 784 F. Supp. 2d at 130 (citation omitted;

internal quotation marks omitted) (collecting cases); accord Gui Zhen Zhu, 424 F. Supp. 3d at 265

(“Courts routinely grant conditional certification based on the allegations contained in the

complaint and affidavits submitted by the named plaintiffs.”). The court further draws all

inferences from this evidence in favor of the plaintiff. Gui Zhen Zhu, 424 F. Supp. 3d at 263.

        Here, the Plaintiff has made the requisite showing that he and other “similarly situated”

cleaners were victims of the Defendants’ common policy or plan and that the common policy or

plan violated the FLSA. Jimenez asserts, through his affidavit and complaint, that he and his co-

worker cleaners were regularly required to work more than forty-hours per week without receiving

any compensation for overtime. Specifically, their work schedule and duties were such that they

were required to work from 7:40 a.m. until 5:00 p.m. Monday through Thursday and from 7:40

a.m. to 5:30 p.m. on Friday. Jimenez estimates that the Defendants, who have a high turnover rate

among their cleaners, employ approximately twenty-two cleaners at any given time, and he has

identified seven such cleaners by name. Jimenez asserts that the named cleaners worked the same




                                                   5
             Case 3:19-cv-00078-KAD Document 50 Filed 06/22/20 Page 6 of 7



schedule and performed the same duties as him. To his knowledge, Jimenez asserts, none of these

cleaners were compensated for the overtime work, as required by the FLSA. Further, Jimenez has

identified by name two cleaners who complained to him about their work schedules and the fact

that they were not being paid overtime. Although the statements of these other cleaners are, in

some respects, hearsay, they are still probative evidence for purposes of the step one Myers

analysis. Gui Zhen Zu, 424 F. Supp. 3d at 264 (“the court may rely on hearsay evidence asserted

by the plaintiffs to certify the collective action”); Lassen, 2014 WL 4638860, at *5 (same).

         For all of these reasons, the Court finds that conditional certification of the FLSA collective

action is warranted at this time.

         In addition to seeking conditional certification of the collective action, the Plaintiff seeks

approval of its proposed notice and proposed notice and discovery procedures. The Plaintiff made

his proposal at a time when the Defendants had appeared and were defending against this action.

In light of the recent default of the Defendants, the Court will schedule a telephonic conference to

discuss whether the Plaintiff’s proposed notice and discovery procedures remain feasible and

appropriate.

Conclusion

         For the reasons set forth in this decision, the motion for conditional class certification (ECF

No. 25) is GRANTED. This FLSA collective action is hereby conditionally certified and includes

all current and former non-exempt employees of M&L Cleaning, Inc. who were employed as

cleaners for any period of time between January 15, 20173 and the present.


         3
           The Plaintiff requested that the collective action be certified back to January 15, 2016—three years before
he filed the complaint. The statute of limitations for an FLSA claim is two years unless the plaintiff alleges that the
employer has willfully violated the FLSA, in which case the applicable limitations period is three years. 29 U.S.C. §
255(a). Although the Plaintiff asserted in his complaint that the Defendants conduct was willful, he did so in a
conclusory fashion. Neither the factual allegations in the complaint nor the Plaintiff’s affidavit establish that the
Defendants conduct was willful. Accordingly, the Court finds no basis to certify the collective action, even
conditionally, back to January 15, 2016.


                                                          6
         Case 3:19-cv-00078-KAD Document 50 Filed 06/22/20 Page 7 of 7



       The Plaintiff shall appear for a telephonic conference concerning discovery and notice

procedures in this matter on June 26, 2020 at 11:00 a.m.

       SO ORDERED at Bridgeport, Connecticut, this 22nd day of June 2020.


                                             /s/ Kari A. Dooley
                                            KARI A. DOOLEY
                                            UNITED STATES DISTRICT JUDGE




                                                7
